Title: Thomas Jefferson to John Hollins, 16 September 1812
From: Jefferson, Thomas
To: Hollins, John


          Dear Sir Monticello Sep. 16. 12.
          Presuming you are a member of the house on which the inclosed bill is drawn, I take the liberty of forwarding it to yourself, with a request that when at maturity you will be so good as to pay have it paid to the order of Gibson & Jefferson of Richmond 
          Your friends at Warren & Carsbrook were well three days ago. the former were expecting mrs Hollins erelong. we presume you will accompany her, & hope both will do us the favor to make a stage of Monticello, where we shall be very happy to see you.I am pleased with the effect on the public mind which Hull’s treachery has produced. it reminds me of what invariably happened on every calamity recieved during the revolutionary war. it did more good by exciting public spirit than harm by the loss inflicted. I say, by Hull’s treachery, because cowardice cannot account for it. my wonder is that his officers & men permitted themselves to be given up like sheep without even bleating. however we do not yet know the particulars. affectionately Yours
          
            Th:
            Jefferson
        